USDC SDNY

 

 

DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

xX DATE FILED:__3/9/2020
GERDA GATLING,

Plaintiff,
19-cv-6665 (LIL)
-V-

ORDER
KAZLOW SANDERS & GOLEMI, PC d/b/a KAZLOW
& KAZLOW, ATTORNEYS AT LAW and GENE R.
KAZLOW,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:
This case has been randomly reassigned to me for all purposes. It is hereby:

ORDERED that the parties shall submit a joint letter to the Court updating the Court on
the status of the case no later than March 20, 2020. Pursuant to Paragraph 1(A) of the Court’s
Individual Practices in Civil Cases (available at https://www-nysd.uscourts.gov/hon-lewis-j-
liman.), parties should file the letter on ECF and should not submit courtesy copies. The status
letter should address the following subjects:

1. A brief statement of the nature of the case and the principal defenses thereto;
2. A statement of all existing deadlines, due dates, and/or cut-off dates;

3. A brief description of any motions which have been made and decided and a
confirmation that there are no pending motions and no pending appeals;

4. A statement describing the status of any discovery in the case;
5. A statement describing the status of any settlement discussions.

Unless otherwise notified by the Court, all deadlines contained in any Scheduling Order
or Case Management Plan will remain in effect notwithstanding the case’s transfer. The status
conference previously scheduled for March 27, 2020 at 3:45 p.m. will take place on that date and
that tume in Courtroom 15C of the U.S. District Court for the Southern District of New York, 500
Pearl Street, New York, New York.

 

SO ORDERED.
wi Sp on
Dated: March 9, 2020 A$
New York, New York LEWIS J. LIMAN

United States District Judge
